DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 01/22/2020.

Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to “machine-readable storage mediums”. However, Applicant’s Specification does not explicitly define machine-readable storage mediums as excluding transitory signals.  Applicant’s Specification discussed computer-readable storage mediums and machine-readable storage mediums as similar (Published 2021/0224174 ¶80-82), but defines only computer-readable storage mediums (¶81) as explicitly excluding transitory media but fails to include “machine-readable storage mediums”.  Accordingly, a broadest readable interpretation of machine-readable storage mediums in light of the Specification includes transitory signals which are not a category of invention.  Claims 19-20 are therefore directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claims 1, 12 and 19, each of claims 1, 12 and 19 recite the limitation: “the cluster comprising at least the first node device, a second node device, and a storage device which is independent from the first node device and the second node device” (claim 12 recites separate rather than independent).  It is unclear how the storage device is “independent” from the first node device and the second node device when all three devices together comprise the cluster.  That is, the cluster groups together the first node device, the second node device and the storage device yet the claims require that the storage device is not grouped together with the first and second node devices.  

Regarding claims 2-11, which depend either directly or indirectly on claim 1, claims 13-18, which depend either directly or indirectly on claim 12, and claim 20, which depends directly on claim 19, claims 2-11, 13-18 and 20 are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0394282 filed 06/13/2019 and published 12/17/2020, hereafter “Wang”).

Regarding claim 1, Wang discloses a method (Fig. 1), comprising:
generating (¶18: generating cluster-license-info and distributing among peer-nodes) and sending, by a first node device (¶19-20: sending the cluster-license info from the peer-node 152) comprising a processor, at least one cluster activation file that identifies multiple cluster features for activation at a cluster (¶18: cluster-license-info includes multiple features of multiple devices of the cluster such as ¶17: license configurations and usage data, activation data), the cluster comprising at least the first node device, a second node device, and a storage device which is independent from the first node device and the second node device (¶11-14, Fig. 1);
receiving, by the first node device, at least one activation token for use in activating the multiple cluster features at the cluster (¶21-22: peer-node receives revised cluster-license-info including set of enforcement actions for activating/deactivating features of the cluster);
storing, by the first node device, the at least one activation token at the storage device (¶20-22: revised cluster-license-info is received by the peer-device and then distributed to the other nodes, ¶24-27: examples of computing structure including storage implementations); and
activating, by the first node device, the multiple cluster features at the cluster using the at least one activation token (¶22: distributing the set of enforcement actions and enacting the actions on the cluster).

Regarding claim 2, Wang discloses the method of claim 1, wherein the first node device sends the at least one cluster activation file to a remote licensing server (¶20), and wherein the first node device receives the at least one activation token from the remote licensing server (¶21-22).

Regarding claim 3, Wang discloses the method of claim 1, further comprising sending, by the first node device, a cluster feature activation request identifying cluster features for activation at the cluster (¶18-20: sending cluster-license-info which includes the peer-license-info, such as activation info,  of the cluster), and receiving, by the first node device, an approved cluster feature set comprising information identifying multiple approved cluster features selected from the cluster feature activation request (¶21-22: receiving revised cluster-license-info which includes the plural approved cluster activation updates), wherein the multiple cluster features identified in the at least one cluster activation file comprise cluster features of the approved cluster feature set (¶18-22).

Regarding claim 4, Wang disclsoes the method of claim 3, further comprising:
receiving, by the first node device, via a user interface (¶19: smartphone app user interface for interacting with the peer-node), identifications of cluster features for the cluster feature activation request (¶19-20: received cluster-license-info via the user interface);
providing, by the first node device, via the user interface, the approved cluster feature set (¶21-22: provide revised cluster-license-info via the user interface); and
receiving, by the first node device, via the user interface, at least one acceptance of an approved cluster feature from the approved cluster feature set (¶21-22: receive the accepted revised cluster-license-info via the user interface).

Regarding claim 5, Wang discloses the method of claim 1, further comprising detecting, by the first node device, at least one cluster configuration property (¶14-15, ¶17-18: examples of cluster configuration properties detected and synchronized by the cluster nodes), and including, by the first node device, the at least one cluster configuration property in the at least one cluster activation file (¶18: included in the cluster-license-info).

Regarding claim 6, Wang discloses the method of claim 5, wherein the at least one cluster activation file is at least one first cluster activation file (Fig. 4 440, ¶68), and further comprising:
detecting, by the first node device, a change of the at least one cluster configuration property (Fig. 4 450/460, ¶69, ¶71); and
generating and sending, by the first node device, a second cluster activation file including the change of the at least one cluster configuration property (Fig. 4 454/460, ¶70, ¶71).

Regarding claim 7, Wang discloses the method of claim 6, wherein the at least one cluster configuration property comprises a cluster node count (¶69, ¶71), and wherein the change of the at least one cluster configuration property comprises an addition or a subtraction of a node from the cluster node count (¶69, ¶71).

Regarding claim 8, Wang discloses the method of claim 6, wherein the detecting the change of the at least one cluster configuration property comprises comparing cached cluster configuration information to stored cluster configuration information (¶37-38).

Regarding claim 9, Wang discloses the method of claim 5, wherein the at least one cluster configuration property comprises at least one of a cluster node count, a cluster storage capacity, and a cluster encrypted node count (¶69, ¶71, ¶44).

Regarding claim 10, Wang discloses the method of claim 1, wherein the activating the multiple cluster features at the cluster using the at least one activation token comprises polling a remote licensing server to check whether a license file is ready (¶20-21), sending the at least one activation token to the remote licensing server (¶20-21), and receiving a license file from the remote licensing server (¶20-21).

Regarding claim 11, Wang discloses the method of claim 10, further comprising temporarily activating, by the first node device, the multiple cluster features at the cluster prior to receiving the license file from the remote licensing server (¶14: periodical license).

Regarding claim 12, Wang discloses a node device (¶11), comprising: 
at least one processor (¶75); and 
at least one memory that stores executable instructions that, when executed by the at least one processor, facilitate performance of operations (¶75-76), comprising: 
detecting a cluster configuration property of a cluster (¶14-15, ¶17-18: examples of cluster configuration properties detected and synchronized by the cluster nodes), the cluster comprising the first node device, a second node device, and an independent storage device which is separate from the first node device and the second node device (¶11-14, Fig. 1); 
including the cluster configuration property in a cluster activation file to activate a cluster feature at the cluster (¶18: cluster-license-info includes multiple features of multiple devices of the cluster such as ¶17: license configurations and usage data, activation data); 
sending the cluster activation file to a remote licensing server (¶19-20: sending the cluster-license info to license validator server); and 
receiving an activation token to activate the cluster feature at the cluster including the cluster configuration property (¶21-22: peer-node receives revised cluster-license-info including set of enforcement actions for activating/deactivating features of the cluster).

Regarding claim 13, Wang discloses the device of claim 12, wherein the cluster configuration property comprises a cluster node count (¶69, ¶71).

Regarding claim 14, Wang discloses the device of claim 12, wherein the cluster configuration property comprises a tier associated with a node device in the cluster (¶14), and wherein the tier is indicative of capabilities of the node device in the cluster (¶14, ¶17).

Regarding claim 15, Wang discloses the device of claim 12, wherein the cluster configuration property comprises at least one of a cluster storage capacity and a cluster encrypted node count (¶17, ¶44). 

Regarding claim 16, Wang discloses the device of claim 12, wherein detecting the cluster configuration property comprises detecting a change of the cluster configuration property (¶69, ¶71).

Regarding claim 17, Wang discloses the device of claim 16, wherein the operations further comprise periodically comparing current cluster configuration properties with previously stored cluster configuration properties in order to detect the change of the cluster configuration property (¶37-38).

Regarding claim 18, Wang discloses the device of claim 12, wherein the operations further comprise activating the cluster feature at the cluster by presenting the activation token to the remote licensing server and receiving a license file from the remote licensing server (¶20-21).

Regarding claim 19, Wang discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (¶75-76), comprising:
receiving information identifying multiple cluster features for activation at a cluster (¶14-15, ¶17-18), the cluster comprising at least a first node device, a second node device, and a storage device which is independent from the first node device and the second node device (¶11-14, Fig. 1);
monitoring for and detecting at least one cluster configuration property of the cluster, the at least one cluster configuration property comprising at least a cluster node count (¶69, ¶71);
generating a cluster activation file comprising the information identifying multiple cluster features for activation at the cluster and the at least one cluster configuration property of the cluster (¶17-18);
sending the cluster activation file to a remote licensing server (¶19-20); and
receiving at least one activation token to activate the multiple cluster features at the cluster (¶21-22).

Regarding claim 20, Wang discloses the machine-readable storage medium of claim 19, wherein the operations further comprise obtaining approval of the multiple cluster features for activation at the cluster from a cluster operator and from the remote licensing server (¶19-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kavuri et al.
US 20050226059 A1
Clustered hierarchical file services
Schmedling
US 20160073217 A1
Methods And Systems For Secure Activation Of Software Licenses And Features
Haeupler et al.
US 20160105323 A1
Node Identification Using Clusters
Deuri et al.
US 20170359243 A1
Compute Node Cluster Management
Vakulenko et al.
US 20200044868 A1
Device, System, and Method of Selective Activation, Deactivation, and Configuration of Components
Zhu et al.
US 20200125462 A1
Method And System For A Speed-Up Cluster Reconfiguration Time Via A Generic Fast Self Node Death Detection
Terry et al.
US 20200272709 A1
Distribution And Enforcement Of Per-Feature-Set Software Application Licensing
HALDAR et al.
US 20200296158 A1
Node And Cluster Management On Distributed Self-Governed Ecosystem
Wang et al.
US 20210132957 A1
Configuration After Cluster Migration
Padmanabhuni et al.
US 8881146 B2
System for configuring a virtual image instance including receiving a configuration file specifying software information corresponding to a desired instance of a networked node or cluster
Fried et al.
US 8904174 B2
System, method and computer program product for product license management
Xia
US 9135409 B2
Distributing update information based on validated license information
Ide et al.
US 9430649 B2
Automatic strong identity generation for cluster nodes


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142